Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021, and 02/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 8, and 10 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
	A state determination apparatus configured to determine a state of a mixture in which an insoluble solid matter is mixed in liquid, the state determination apparatus comprising: electrodes configured to apply AC signal to the mixture; a measurement unit configured to measure an impedance of the mixture for every frequency of the AC signal based on a response signal flowing through the mixture when the AC signal is applied; a setting unit configured to set an equivalent circuit including one or a plurality of parallel circuit(s) based on element(s) corresponding to electrical component(s) of the solid matter; a calculating unit configured to calculate a parameter of the parallel circuit(s) by executing an equivalent circuit analysis for approximating impedance of the equivalent circuit to the impedance of the mixture; and a derivation unit configured to derive an index for specifying the state of the mixture based on the parameter of the parallel circuit(s).
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mental process grouping and the mathematical concepts grouping. 
For example, the limitation “a calculating unit configured to calculate a parameter of the parallel circuit(s) by executing an equivalent circuit analysis for approximating impedance of the equivalent circuit to the impedance of the mixture; and a derivation unit configured to derive an index for specifying the state of the mixture based on the parameter of the parallel circuit(s)” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I), while the limitation “a setting unit configured to set an equivalent circuit including one or a plurality of parallel circuit(s) based on element(s) corresponding to electrical component(s) of the solid matter” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claims 10 and 11 recite similar abstract ideas.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: electrodes configured to apply AC signal to the mixture; and a measurement unit configured to measure an impedance of the mixture;
In Claims 10 and 11: Similar additional elements.
The steps of measuring "an impedance of the mixture for every frequency of the AC signal based on a response signal flowing through the mixture when the AC signal is applied" (Claims 1, 10 and 11) are generically recited and represent a mere data gathering necessary to execute the abstract idea (insignificant extra-solution activity).
The additional elements in the claims such as a computer-readable memory storing computer-executable instructions (Claim 11) is an example of generic computer equipment (components) that are generally recited and, therefore are not qualified as particular machines. 
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record (For example, from the prior art of record, Hu and Osaka discloses electrodes configured to apply AC signal to the mixture; and a measurement unit configured to measure an impedance of the mixture) [MPEP 2106.05 (d)(I)(2)].		
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-8 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical/mental process steps). These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to the independent claims.

	However, claim 9 contains additional elements such as a slurry used for a positive electrode or a negative electrode of a lithium ion battery, the slurry being formed by mixing an active material, a binder, and a conductive auxiliary agent as the solid matter that are meaningful and, therefore, reflects a practical application. Therefore, 35 USC § 101 rejection would not be applicable to Claim 9.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention [MPEP 2166- FP- 7.31.01].
Claims 1 – 11 are genus claims relating to a specification which only teaches limited embodiments of a plurality of possible “state determination of a mixture in which an insoluble solid matter is mixed in liquid” (Claims 1, 18, 30) and/or “mixture is a slurry” (Claim 9) such as in a battery [0202].
The above disclosed species do not teach, disclose or anticipate the breadth of the genus of the invention spanned by the claims.
According to the MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.Image
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).Image
As best understood by the examiner, the above claims fail the written description requirement under the 35 USC 112 first paragraph.
This rejection can be overcome by claiming the details of the species embodiments which would limit the genus breadth of claims only to embodiments that are anticipated by the disclosed embodiments of the species.

Claim Interpretation - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.      
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “unit” (“means” or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “configured to” (“means” or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to determine, set, calculate etc.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
According to MPEP 2181, II, B, “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Image… the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.”
A review of the specification shows that the following appears to be the corresponding algorithm for performing the claimed function as described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs.1, 2 and 7.  
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (US 20140287287 A1), hereinafter ‘Osaka’, in view of Ryuuta Tanaka (US 20130030736 A1), hereinafter ‘Tanaka’. 

With regards to Claim 1, Osaka discloses A state determination apparatus configured to determine a state of a mixture in which an insoluble solid matter is mixed in liquid (An evaluation method for a battery according to another embodiment includes… which takes into account a positive electrode, a negative electrode, and a solid electrolyte interphase [0008]); the state determination apparatus comprising: electrodes configured to apply AC signal to the mixture (a step of applying an alternating current signal having the evaluation frequency [0008]); a measurement unit configured to measure an impedance of the mixture for every frequency of the AC signal based on a response signal flowing through the mixture when the AC signal is applied (The measuring section 22 measures impedance of the battery 10 from the alternating current signal applied to the battery 10 by the power supply section 20 [0025]; In the alternating-current impedance measurement method, a frequency of an alternating-current voltage is swept from a high frequency to a low frequency. Impedances of a battery at respective frequencies are measured at a predetermined frequency interval [0029]); a setting unit configured to set an equivalent circuit including one or a plurality of parallel circuit(s) based on element(s) corresponding to electrical component(s) of the solid matter (In order to theoretically analyze characteristics of the battery on the basis of the Cole-Cole plot, fitting processing based on an equivalent circuit model is performed. A general equivalent circuit model A shown in FIG. 2 is configured by a circuit 31 corresponding to a structure of the battery, a circuit 32 corresponding to the positive electrode 11, and a circuit 33 corresponding to the negative electrode 15 [0035]; In the equivalent circuit model B, the circuit 33 (the capacitor CPE3 and the resistor R3), which takes into account the SEI, is added to the equivalent circuit model A [0041]; Fig.4 shows an equivalent circuit including one or a plurality of parallel circuit(s) based on element(s) corresponding to electrical component(s) of the solid matter, added by examiner); a calculating unit configured to calculate a parameter of the parallel circuit(s) by executing an equivalent circuit analysis for approximating impedance of the equivalent circuit to the impedance of the mixture (An equivalent circuit model and initial values of respective parameters are inputted to a simulator. Fitting processing is performed to repeatedly perform calculation while adjusting the respective parameters such that a Cole-Cole plot obtained by calculation coincides with measurement data [0038]; In the analysis performed using the equivalent circuit model B, the impedance (i.e. a parameter, added by examiner) based on only the SEI can be acquired from the impedance by the positive electrode, the negative electrode, and the SEI, so-called combined impedance [0046]).
However, Osaka does not specifically disclose a derivation unit configured to derive an index for specifying the state of the mixture based on the parameter of the parallel circuit(s).
Tanaka discloses a derivation unit configured to derive an index for specifying the state of the mixture based on the parameter of the parallel circuit(s) (a P-value saving module configured to save P values being index of the constant phase element obtained by fitting AC impedance measurement data of a reference battery to the equivalent circuit model [0018]; a degradation determination module configured to perform degradation determination for a battery as a determination target based on circuit constants obtained by fitting AC impedance measurement data of the battery as a determination target to the equivalent circuit model with the use of the P values as fixed values, with reference to correlations between degrees of battery degradation and the circuit constants in the equivalent circuit model [0019]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaka in view of Tanaka, to set an equivalent parallel circuit and calculate its parameter to accurately approximate impedance of the mixture; and derive an index for specifying the state of the mixture to accurately determine the deterioration degree of a solid-liquid mixture such as battery fluid (Tanaka). 


With regards to Claim 2, Osaka in view of Tanaka, discloses the claimed limitations as discussed in Claim 1.
Osaka additionally discloses the parallel circuit is at least one of a parallel circuit formed of a resistor and the capacitor, and a parallel circuit formed of the resistor and a constant phase element (A general equivalent circuit model A shown in FIG. 2 is configured by a circuit 31 corresponding to a structure of the battery, a circuit 32 corresponding to the positive electrode 11, and a circuit 33 corresponding to the negative electrode 15 [0035]; In the equivalent circuit model B, the circuit 33 (the capacitor CPE3 and the resistor R3), which takes into account the SEI, is added to the equivalent circuit model A [0041]).


With regards to Claim 10, Osaka in view of Tanaka, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 11, Osaka in view of Tanaka, discloses the claimed limitations as discussed in Claim 1.
However, Osaka does not specifically disclose storage medium in which a program causing a computer to execute a state determination method.
Tanaka discloses storage medium in which a program causing a computer to execute a state determination method (The battery degradation determination device 100 can be configured with the use of an information processing apparatus such as a PC which operates based on computer programs [0050]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaka in view of Tanaka, to utilize a storage medium storing programs to accurately and efficiently determine state of a mixture as known in the art.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka, in view of Tanaka, and in further view of Winecki et al. (US 20200003730 A1), hereinafter ‘Winecki’. 
Osaka in view of Tanaka discloses the claimed limitations as discussed in Claim 1.
However, Osaka does not specifically disclose the derivation unit is configured to derive conductivity of the mixture based on at least one value of resistance value, electrostatic capacitance of a capacitor, CPE constant T, and CPE index p of the one or more parallel circuit(s).
Winecki discloses conductivity of the mixture based on at least one value of resistance value, electrostatic capacitance of a capacitor, CPE constant T, and CPE index p of the one or more parallel circuit(s) (The high conductivity of the mixture can be represented in the dielectric sensor as a low resistance connected in parallel with the cavity's capacitance which effectively shortens the cavity [0047]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaka, in view of Tanaka, and in further view of Winecki, to utilize a derivation unit to derive conductivity of the mixture based on at least one value of resistance value, electrostatic capacitance of a capacitor, CPE constant T, and CPE index p of the one or more parallel circuit(s) as discussed in Winecki with regards to determining oil content mixtures/emulsions.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka, in view of Tanaka, in further view of Winecki, and further in view of Tummala et al. (US 20050032235 A1), hereinafter ‘Tummala’. 
Osaka in view of Tanaka, and in further view of Winecki, discloses the claimed limitations as discussed in Claim 4.
However, Osaka does not specifically disclose the derivation unit is configured to derive homogeneity of the mixture based on at least one value of a resistance value, electrostatic capacitance of a capacitor, and CPE index p of the one or more parallel circuit(s).
Tummala discloses deriving homogeneity of the mixture (Method of Determining the Homogeneity of Blendable Components Through Comparison With a Known Standard Mixture [0061]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaka, in view of Tanaka, in further view of Winecki and further in view of Tummala, to utilize a derivation unit to derive homogeneity of the mixture based on at least one value of resistance value, electrostatic capacitance of a capacitor, CPE constant T, and CPE index p of the one or more parallel circuit(s) to rapidly and reliably determine specific state of mixtures such as state of blending of blendable components in a pharmaceutical composition (Tummala). 


Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka, in view of Tanaka, and further in view of Takei et al. (JP 2012052944 A), hereinafter ‘Takei’. 

With regards to Claim 5, Osaka in view of Tanaka, discloses the claimed limitations as discussed in Claim 1.
Osaka additionally discloses the electrical component includes at least one component of an internal resistance component of the solid matter (FIG. 4 is an equivalent circuit model of a battery system in an embodiment for describing internal impedance of a lithium ion battery [0012]).
However, Osaka does not specifically disclose contact resistance component between the solid matters.
Takei discloses contact resistance component between solid matters (In FIG. 12, R .sub.pw-i, j is the electrical resistance of plasma existing between the electrode 2 .sub.i and the electrode 2 .sub.j (corresponding to the electrical resistance R2 above), and R .sub.ct-i, j is the electrode is the contact resistance at the interface of red blood cells are present between the 2 .sub.i and the electrode 2 .sub.j (corresponding to the electric resistance R3 above. C .sub.dl-i, j is an electric double layer capacitance (corresponding to the above mentioned electric resistance R4) at the interface of red blood cells existing between the electrode 2 .sub.i and the electrode 2 .sub.j, p.23).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaka, in view of Tanaka, and in further view of Takei, to utilize equivalent parallel circuit corresponding to the contact resistance component of the solid matters to accurately determine specific state of solid-liquid mixtures such as erythrocyte aggregation state during artificial heart implantation (Takei). 




With regards to Claim 6, Osaka in view of Tanaka, and in further view of Takei, discloses the claimed limitations as discussed in Claims 1 and 5.
However, Osaka does not specifically disclose parallel circuit corresponding to the contact resistance component between the first solid matters; the parallel circuit corresponding to the contact resistance component between the second solid matters; and the parallel circuit corresponding to the contact resistance component between the first solid matter and the second solid matter.
Takei discloses parallel circuit corresponding to the contact resistance component between solid matters (In FIG. 12, R .sub.pw-i, j is the electrical resistance of plasma existing between the electrode 2 .sub.i and the electrode 2 .sub.j (corresponding to the electrical resistance R2 above), and R .sub.ct-i, j is the electrode is the contact resistance at the interface of red blood cells are present between the 2 .sub.i and the electrode 2 .sub.j (corresponding to the electric resistance R3 above. C .sub.dl-i, j is an electric double layer capacitance (corresponding to the above mentioned electric resistance R4) at the interface of red blood cells existing between the electrode 2 .sub.i and the electrode 2 .sub.j, p.23).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaka, in view of Tanaka, and in further view of Takei, to utilize equivalent parallel circuit corresponding to the internal resistance component of the solid matters to accurately determine specific state of solid-liquid mixtures such as erythrocyte aggregation state during artificial heart implantation (Takei).

 
With regards to Claim 7, Osaka in view of Tanaka, and in further view of Takei, discloses the claimed limitations as discussed in Claims 1 and 5.
However, Osaka additionally discloses parallel circuit of the internal resistance component of the solid matter in the mixture (FIG. 4 is an equivalent circuit model of a battery system in an embodiment for describing internal impedance of a lithium ion battery [0012]).
However, Osaka does not specifically disclose parallel circuit to be equal to or less than a total number of the internal resistance component and the contact resistance component of the solid matter in the mixture.
Tanaka discloses number of the parallel circuit and the resistance component (The fitting error can be reduced with respect to the deformed arc-shaped complex impedance characteristic as shown in FIG. 12 by using an equivalent circuit model in which there are two stages of R and CPE parallel circuit blocks as shown in FIG. 11, for example [0012]; ).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaka, in view of Tanaka, and in further view of Takei, to set parallel circuit equal to or less than a total number of the internal resistance component and the contact resistance component of the solid matter in the mixture to reduce fitting error (Tanaka). 


With regards to Claim 8, Osaka in view of Tanaka, and in further view of Takei, discloses the claimed limitations as discussed in Claims 1 and 5.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka, in view of Tanaka, and further in view of Okano et al. (US 20110020711 A1), hereinafter ‘Okano’. 
Osaka in view of Tanaka discloses the claimed invention as discussed in Claims 1.
Osaka additionally discloses the mixture is a slurry used for a positive electrode or a negative electrode of a lithium ion battery (The battery 10 is a lithium ion battery. The positive electrode 11 contains, for example, a lithium-cobalt oxide. The negative electrode 15 contains, for example, a carbon material. The separator 13 is formed of, for example, polyolefin. The electrolytes 12 and 14 are, for example, electrolytes obtained by dissolving LiPF6 in cyclic or chain carbonate [0023]).
However, Osaka does not specifically disclose the slurry being formed by mixing an active material, a binder, and a conductive auxiliary agent as the solid matter.
Okano discloses the slurry being formed by mixing an active material, a binder, and a conductive auxiliary agent as the solid matter (The positive electrode material mixture may be prepared, for example, by mixing the manganese oxide in mixed crystal state as the positive electrode active material, a liquid component for dispersing the manganese oxide, and components such as a conductive agent and a binder as necessary, and applying and drying a resultant positive electrode material mixture slurry on the surface of the positive electrode current collector [0036]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaka, in view of Tanaka, and in further view of Okano, to utilize slurry formed by mixing an active material, a binder, and a conductive auxiliary agent as known in the art to accurately evaluate specific state of solid-liquid mixtures such as crystal state of a lithium battery (Okano). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (US 20060265150 A1) discloses apparatus for determining the proportion of each phase constituting a multiphase fluid mixture such as oil/water emulsion mixtures. 
Wauters et al. (EP 3045467 A1) discloses real time monitoring and control of protein production processes using impedance spectroscopy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863